

EXECUTION
 
JUNIOR SUBORDINATED NOTE PURCHASE AGREEMENT
 
THIS JUNIOR SUBORDINATED NOTE PURCHASE AGREEMENT, dated as of May 25, 2006 (this
“Agreement”), between Resource Capital Corp., a Maryland corporation (the
“Company”), and Resource Capital Trust I, a statutory trust created under the
laws of the State of Delaware (the “Trust”), relating to the Junior Subordinated
Notes due 2036 (the “Notes”), issuable pursuant to an Indenture, dated the
Closing Date (as defined in the Purchase Agreement identified below), between
the Company and Wells Fargo Bank, N.A., as Trustee (the “Indenture”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings ascribed thereto in the Purchase Agreement (as defined
below).
 
WHEREAS, the Company, the Trust and the Purchaser named therein have entered
into a Purchase Agreement, dated May 25, 2006 (the “Purchase Agreement”), in
connection with the issuance and sale of Preferred Securities (liquidation
amount of $1,000 per security) (the “Preferred Securities”) by the Trust; and
 
WHEREAS, the Company and the Trust have entered into a Common Securities
Subscription Agreement, dated the Closing Date (the “Common Securities
Subscription Agreement”), in connection with the issuance and sale of common
securities (liquidation amount of $1,000 per security) (the “Common Securities”)
by the Trust; and
 
WHEREAS, in connection with the Purchase Agreement and the Common Securities
Subscription Agreement and the issuance and sale of the Preferred Securities and
the Common Securities, respectively, pursuant thereto, the Trust desires to
purchase from the Company, and the Company desires to sell to the Trust, all of
the Notes.
 
NOW, THEREFORE, in consideration of the foregoing premises and the conditions
and agreements hereinafter set forth, the parties hereto agree as follows:
 
1. The Trust hereby offers to purchase from the Company, and the Company hereby
accepts such offer and agrees to issue and sell to the Trust, contemporaneous
with the Closing Date, Twenty Five Million Seven Hundred Seventy Four Thousand
Dollars ($25,774,000) aggregate principal amount of Notes, in consideration of
the payment on or before the date hereof of Twenty Five Million Seven Hundred
Seventy Four Thousand Dollars ($25,774,000) in immediately available funds.
 
2. The Company represents and warrants that the Notes have been duly authorized
and executed by the Company, and, when duly authenticated and delivered to the
Trust in accordance with the terms hereof and of the Indenture, will constitute
the valid and binding obligations of the Company entitled to the benefits of the
Indenture, enforceable against the Company in accordance with their terms,
except to the extent that enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).
 
3. This Agreement and the rights and obligations of each of the parties hereto
shall be construed and enforced in accordance with and governed by the laws of
the State of New York without reference to its conflict of laws provisions
(other than Section 5-1401 of the General Obligations Law).
 

--------------------------------------------------------------------------------


4. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT
TO OR ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS
OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN
THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.
 
5. This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
RESOURCE CAPITAL CORP.
 
By: ___________________________________
 
Name:
                                     Title:
 
 
RESOURCE CAPITAL TRUST I
 
By: ___________________________________
 
Name: Thomas C. Elliott
Administrative Trustee
 
 
By: ___________________________________
 
Name: Steven J. Kessler
Administrative Trustee
 
 
By: ___________________________________
 
Name: Michael S. Yecies
Administrative Trustee
 
 
 


 
Junior Note Purchase Agreement
 